EXHIBIT 10.23
EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made as of July 25, 2011 by and
between First Solar, Inc., a Delaware corporation having its principal office at
350 West Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter,
"Employer") and Philip Tymen deJong (hereinafter, "Employee").


WITNESSETH:


WHEREAS, Employee is presently employed by Employer;


WHEREAS, Employer and Employee wish to enter into an agreement relating to the
employment of Employee by Employer.


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree as follows:


ARTICLE I. Employment


1.1 Term; At-Will Nature of Employment. The term of this Agreement (the "Term")
shall commence as of July 25, 2011 and shall end on the date Employee's
employment with Employer terminates for any reason. Employer employs Employee as
a full-time, at-will employee, and Employee accepts such employment with
Employer as a full-time, at-will employee. Employer or Employee may terminate
this Agreement at any time and for any reason, with or without cause and with or
without notice, subject to the provisions of this Agreement.


1.2 Position and Duties of Employee. Employee shall be employed under this
Agreement in the initial capacity of Employer's Senior Vice President,
Operations. In this position, Employee initially shall report to Employer's
Chief Executive Officer (the "Supervisor"). Employee agrees to diligently and
faithfully perform such duties as may from time to time be assigned to Employee
by the Supervisor (as may exist from time to time) (and to the extent, not then
the Supervisor, Employer's Chief Executive Officer), consistent with Employee's
position with Employer. Employee recognizes the necessity for established
policies and procedures pertaining to Employer's business operations, and
Employer’s right to change, revoke or supplement such policies and procedures at
any time, in Employer's sole discretion. Employee agrees to comply with such
policies and procedures, including those contained in any manuals or handbooks,
as may be amended from time to time in the sole discretion of Employer. Employee
shall be based in Tempe, Arizona but shall be required to travel to such
locations as shall be required to fulfill the responsibilities of his position.


1.3 No Salary or Benefits Continuation beyond Termination. Except as may be
required by applicable law or as otherwise specified in this Agreement, Employer
shall not be liable to Employee for any salary or benefits continuation beyond
the date of Employee’s cessation of employment with Employer.


1.4 Termination of Employment. Employee's employment with Employer shall
terminate upon the earliest of: (a) Employee's death; (b) unless waived by
Employer, Employee's "Disability'', (which for purposes of this Agreement, shall
mean either a physical or mental condition (as determined by a

deJong Employment Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


qualified physician mutually agreeable to Employer and Employee) which renders
Employee unable, for a period of at least six (6) months, effectively to perform
the ·obligations, duties and responsibilities of Employee's employment with
Employer); (c) the termination of Employee's employment by Employer for Cause
(as hereinafter defined); (d) Employee's resignation; and (e) the termination of
Employee's employment by Employer without Cause. As used herein, "Cause" shall
mean Employer's good faith determination of: (i) Employee's dishonest,
fraudulent or illegal conduct relating to the business of Employer; (ii)
Employee's willful breach or habitual neglect of Employee's duties or
obligations in connection with Employee's employment; (iii) Employee's
misappropriation of Employer funds; (iv) Employee's conviction of a felony or
any other criminal offense involving fraud or dishonesty, whether or not
relating to the business of Employer or Employee's employment with Employer; (v)
Employee's excessive use of alcohol; (vi) Employee's unlawful use of controlled
substances or other addictive behavior; (vii) Employee's unethical business
conduct; (viii) Employee's breach of any statutory or common law duty of royalty
to Employer; or (ix) Employee's material breach of this Agreement, the
Non-Competition and Non-Solicitation Agreement between Employer and Employee
entered into on the date hereof or as may be amended from time to time (the
''Non-Competition Agreement"), the Confidentiality and Intellectual Property
Agreement between Employer and Employee entered into on December 16, 2009 or as
may be amended from time to time (the "Confidentiality Agreement"). Upon
termination of Employee's employment with Employer for any reason, Employee will
promptly return to Employer all materials in any form acquired by Employee as a
result of such employment with Employer, and all property of Employer.


1.5 Severance Payments and Vacation Pay.


(a)Vacation Pay in the Event of a Termination of Employment. In the event of the
termination of Employee's employment with Employer for any reason, Employee
shall be entitled to receive, in addition to the Severance Payments described in
Section l .5(b) below, if any, the dollar value of any earned but unused (and
unforfeited) vacation. Such dollar value shall be paid to Employee within
fifteen (15) days following the date of termination of employment.


(b)
Severance Payments in the Case of a Termination Without Cause.



(i)Severance Payments. If Employee's employment is terminated by Employer
without Cause then, subject to (A) Employee's satisfaction of the Release
Condition described in Section 1.5(b)(ii) below, and (B) Employee's mitigation
obligation described in Section 1.5(b)(iii) below, Employee shall be entitled to
continuation of Employee's Base Salary (as defined in Section 2.1) (such salary
continuation, the "Severance Payments") for a period of 12 months (which period
shall commence on the thirty-sixth (36th) day following the date employment
terminates) in accordance with Employer's regular payroll practices and
procedures.


(ii)Release Condition. Notwithstanding anything to the contrary herein, no
Severance Payments shall be due or made to Employee hereunder unless (i)
Employee shall have executed and delivered a general release in favor of
Employer and its affiliates, (which release shall be submitted to Employee for
his review by the date of Employee's termination of employment (or shortly
thereafter), be substantially in the form of the Separation Agreement and
Release attached hereto as Exhibit A and otherwise be satisfactory to Employer)
and (ii) the Release Effective Date shall have occurred on or before the
thirty-sixth (36tli) day following the date employment terminates. The "Release
Effective Date" shall be the date the general release becomes effective and
irrevocable.



First Solar, Inc.
Page 2 of 7


deJong Employment Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


(iii)Mitigation. Severance Payments shall be reduced by any compensation that
Employee earns from employment or self-employment during the twelve (12) months
:following such termination of employment. Employee agrees to notify Employer of
the amounts of such compensation earned.


(c)Medical Insurance. If Employee's employment is terminated by Employer without
Cause, Employer will provide or pay the cost of continuing the medical coverage
provided by Employer to Employee and his dependents during his employment at the
same or a comparable coverage level, for a period beginning on the date of
termination and ending on the earlier of (i) the date that is twelve (12) months
following such termination and (ii) the date that Employee is covered under a
medical benefits plan of a subsequent employer. Employee agrees to make a timely
COBRA election, to the extent requested by Employer, to facilitate Employer’s
provision of continuation coverage. Except as permitted by Section 409A (as
defined below), the continued benefits provided to Employee pursuant to this
Section 1.5(c) during any calendar year will not affect the continued benefits
to be provided to Employee pursuant to this Section l.5(c) in any other calendar
year.


(d)Equity Award Vesting. In the event of (i) the termination of Employee's
employment with Employer due to Employee's death, (ii) the termination of
Employee's employment with Employer due to Disability, or (iii) the termination
of Employee's employment by Employer without Cause, Employee shall on the date
of such termination of employment be credited immediately with an additional
twelve (12) months' vesting under the stock options, stock appreciation rights,
restricted stock and other equity or equity-based compensation of Employer
granted to Employee in the course of his employment with Employer under this
Agreement (collectively, "Equity Awards"). The shares of Employer underlying any
restricted stock units that become vested pursuant to this Section l .5(d) shall
be payable on the vesting date. Any of Employee's stock options and stock
appreciation rights that become vested pursuant to this Section 1.5(d) shall be
exercisable immediately upon vesting, and any such stock options and stock
appreciation rights and any of Employee's stock options and stock appreciation
rights that are otherwise vested and exercisable as of Employee's termination of
employment shall remain exercisable for ninety (90) days following Employee's
termination of employment (or such longer period as shall be provided by the
applicable award agreement), provided that, if during such period Employee is
under any trading restriction due to a lockup agreement or closed trading window
such period shall be tolled during the period of such trading restriction, and
.provided, further, that in no event shall any stock option or stock
appreciation right continue to be exercisable after the original expiration date
of such stock option or stock appreciation right. If the terms of this Agreement
are contrary to or conflict with the terms of any document or agreement
addressing or governing the Equity Awards, the terms of this Agreement shall
apply except that .no provision in this Agreement shall operate to extend the
term of any stock .option or stock appreciation right beyond its original
expiration date. Notwithstanding anything in this Section 1.5(d) to the
contrary, if Employee's employment with Employer is terminated without Cause and
the Release Effective Date shall not occur, Employee shall forfeit any Equity
Awards which vested in accordance with this Section and Employee shall execute
such documents and take such actions as are necessary to effect this forfeiture.
In addition, pending the Release Effective Date, Employer shall adopt
restrictions on the liquidity and transferability of shares acquired pursuant to
Equity Awards which vest under this Section 1.5(d).


ARTICLE II. Compensation


2.1 Base Salary. Employee shall be compensated at an annual base salary of Three
Hundred Fifty Thousand Dollars ($350,000) (the "Base Salary'') while Employee is
employed by Employer under this Agreement, subject to such annual increases that
Employer may, in its sole discretion, determine to be

First Solar, Inc.
Page 3 of 7


deJong Employment Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


appropriate. Such Base Salary shall be paid in accordance with Employer's
standard policies and shall be subject to applicable tax withholding
requirements.


2.2 Annual Bonus Eligibility. Employee shall be eligible to participate in
Employer's. Annual bonus program under which Employee's target bonus shall equal
fifty percent (50%) of Employee's Base Salary. Payment of any bonus shall depend
upon individual and company performance, all as determined by Employer in its
sole discretion. The terms of the annual bonus program shall be developed by
Employer and communicated to Employee as soon as practicable after the beginning
of each year.


2.3 Benefits; Vacation. Employee shall be eligible to receive all benefits as
are available to similarly situated employees of Employer generally, and any
other benefits that Employer may, in its sole discretion, elect to grant to
Employee from time to time. In addition, Employee shall be entitled to four (4)
weeks paid vacation per full calendar year, which shall accrue in accordance
with Employer's policies applicable to similarly situated employees of Employer.


2.4 Reimbursement of Business Expenses. Employee may incur reasonable expenses
in the course of employment hereunder for which Employee shall be eligible for
reimbursement or advances in accordance with Employer's standard policy
therefor.


2.5    Equity Grants, Subject to approval by the Compensation Committee of
Employer's Board of Directors, Employee shall be eligible for equity grants and
other long-term incentives.


ARTICLE III. Absence of Restrictions


3.1    Employee hereby represents and warrants to Employer that Employee has
full power, authority and legal right to enter into this Agreement and to carry
out all obligations and duties hereunder and that the execution, delivery and
performance by Employee of this Agreement will not violate or conflict with, or
constitute a default under, any agreements or other understandings to which
Employee is a party or by which Employee may be bound or affected, including any
order, judgment or decree of any court or governmental agency. Employee further
represents and warrants to Employer that Employee is free to accept employment
with Employer as contemplated herein and that Employee has no prior or other
obligations or commitments of any kind to any person, firm, partnership,
association, corporation, entity or business organization that would in any way
hinder or interfere with Employee's acceptance of, or the full performance of,
Employee's duties hereunder.


ARTICLE IV. Miscellaneous


4.1 Withholding. Any payments made under this Agreement shall be subject to
applicable federal, state and local tax reporting and withholding requirements.


4.2 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the principles of conflicts of laws. Any judicial action commenced relating
in any way to this Agreement including the enforcement, interpretation or
performance of this Agreement, shall be commenced and maintained in a court of
competent jurisdiction located in Maricopa County, Arizona. In any action to
enforce this Agreement, the prevailing party shall be entitled to recover its
litigation costs, including its attorneys' fees. The parties hereby waive and
relinquish any right to a jury trial and agree that any dispute shall be heard
and resolved by a court and without a jury. The parties further agree that the
dispute resolution, including any discovery, shall be

First Solar, Inc.
Page 4 of 7


deJong Employment Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


accelerated and expedited to the extent possible. Each party's agreements in
this Section 4.2 are made in consideration of the other party's agreements in
this Section 4.2, as well as in other portions of this Agreement.


4.3 No Waiver. The failure of Employer or Employee to insist in any one or more
instances upon performance of any terms, covenants and conditions of this
Agreement shall not be construed as a waiver or relinquishment of any rights
granted hereunder or of the future performance of any such terms, covenants or
conditions.


4.4 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered, delivered by facsimile transmission or by courier or mailed,
registered or certified mail, postage prepaid as follows:
If to Employer:
First Solar, Inc.
 
350 West Washington Street
 
Suite 600
 
Tempe, Arizona 85281
 
Attention: Corporate Secretary
 
 
If to Employee:
To Employee's then current address on file with Employer



Or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 4.4.


4.5 Assignability and Binding Effect. This Agreement is for personal services
and is therefore not assignable by Employee. This Agreement may be assigned by
Employer to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, assigns, heirs, executors and legal
representatives. If there shall be a successor to Employer or Employer shall
assign this Agreement, then as used in this Agreement, (a) the term "Employer"
shall mean Employer as hereinbefore defined and any successor or any permitted
assignee, as applicable, to which this Agreement is assigned and (b) the term
"Board" shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any successor or any permitted assignee, as
applicable, to which this Agreement is assigned.


4.6 Entire Agreement. This Agreement, the Non-Competition Agreement and the
Confidentiality Agreement set forth the entire agreement between Employer and
Employee regarding the terms of Employee's employment and supersede all prior
agreements between Employer and Employee covering the terms of Employee's
employment, including the prior non-competition and non-solicitation agreement
entered into between Employer and Employee. This Agreement may not be amended or
modified except in a written instrument signed by Employer and Employee
identifying this Agreement and stating the intention to amend or modify it.


4.7 Severability. If it is determined by a court of competent jurisdiction that
any of the restrictions or language in this Agreement are for any reason invalid
or unenforceable, the parties desire and agree that the court revise any such
restrictions or language, including reducing any time or geographic area, so as
to render them valid and enforceable to the fullest extent allowed by law. If
any restriction or language in this Agreement is for any reason invalid or
unenforceable and cannot by law be revised

First Solar, Inc.
Page 5 of 7


deJong Employment Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


so as to render it valid and enforceable, then the parties desire and agree that
the court strike only the invalid and unenforceable language and enforce the
balance of this Agreement to the fullest extent allowed by law. Employer and
Employee agree that the invalidity or unenforceability of any provision of this
Agreement shall not affect the remainder of this Agreement.


4.8 Construction. As used in this Agreement, words such as "herein,"
"hereinafter," "hereby" and “hereunder," and the words of like import refer to
this Agreement, unless the context requires otherwise. The words "include,"
"includes" and "including" shall be deemed to be followed by the phrase
''without limitation".


4.9 Survival. The rights and obligations of the parties under the provisions of
this Agreement, including Sections 1.5, this· Article IV and Article V, shall
survive and remain binding and enforceable, notwithstanding the termination of
Employee's employment for any reason, to the extent necessary to preserve the
intended benefits of such provisions.


ARTICLE V. Section 409A


5.1 In General. It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder as in· effect from time to time (collectively, "Section
409A"), and all provisions of this Agreement shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A.


5.2 No Alienation, Set-offs, Etc. Neither Employee nor any creditor or
beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the "Employer Plans") to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.


5.3 Possible Six-Month Delay. If, at the time of Employee's separation from
service (within the meaning of Section 409A), (a) Employee shall be a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by Employer from time to time) and (b) Employer shall make
a good faith determination that an amount payable under an Employer Plan
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A in order to avoid taxes or penalties under Section
409A, then Employer (or an affiliate thereof, as applicable) shall not pay such
amount on the otherwise scheduled payment date but shall instead accumulate such
amount and pay it, without interest, on the first day of the seventh month
following such separation from service.


5.4 Treatment of Installments. For purposes of Section 409A, each of the
installments of continued Base Salary referred to in Section 1.5(b) shall be
deemed to be a separate payment as permitted under Treas. Reg. Sec.
l.409A-2(b)(2)(iii).



First Solar, Inc.
Page 6 of 7


deJong Employment Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


 
EMPLOYEE:
 
/s/ Philip Tymen deJong
 
Philip Tymen deJong
 
 
 
EMPLOYER:
 
First Solar, Inc.
 
By: /s/ Carol Campbell
 
Name Printed: Carol Campbell
 
Title: EVP, Human Resources
 
 




First Solar, Inc.
Page 7 of 7


deJong Employment Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


Exhibit A


SEPARATION AGREEMENT AND RELEASE


I. Release. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release- and forever discharge First Solar, Inc., a Delaware corporation
(the "Company''), and its present and former officers, directors, executives,
agents, employees, affiliated companies, subsidiaries, successors, predecessors
and assigns (collectively, the "Released Parties"), from any and all claims,
actions, causes of action, demands, rights, damages, debts, accounts, suits,
expenses, attorneys' fees and liabilities of whatever kind or nature in law,
equity, or otherwise, whether now known or unknown (collectively, the "Claims"),
which the undersigned now_ has, owns or .Quolls, or has at any time heretofore
had, owned or held against any Released Party, arising out of or in any way
connected with the undersigned's employment relationship with the Company, its
subsidiaries, predecessors or affiliated entities, or the termination thereof,
under any Federal, state or local statute, rule, or regulation, or principle of
common, tort or contract law, including but not limited to, the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq., the Family and
Medical Leave Act of 1993, as amended (the "FMLA"), 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§§ 12101 et seq., the Worker Adjustment and Retraining Notification Act of 1988,
as amended, 29 U.S.C. §§ 2101 et seq., the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the Genetic Information
Nondiscrimination Act, 42 U.S.C. §§ 2000ff, et seq., and any other equivalent or
similar Federal, state, or local statute; provided, however, that nothing herein
shall release the Company (a) of its obligations under that certain Employment
Agreement to which the undersigned is a party and pursuant to which this
Separation Agreement and Release is being executed and delivered, (b) from any
claims by the undersigned arising out of any director and officer
indemnification or insurance obligations in favor of the undersigned (c) from
any director and officer indemnification obligations under the Company's
by-laws, and (d) from any claim for benefits under the First Solar, Inc. 401(k)
Plan. The undersigned understands that, as a result of executing this Separation
Agreement and Release, he/she will not have the right to assert that the Company
or any other Released Party unlawfully terminated his/her employment or violated
any of his/her rights in connection with his/her employment or otherwise.


The undersigned affirms that he/she has not filed or caused to be filed, and
presently is not a party to, any Claim, complaint or action against any Released
Party in any forum or form and that he/she knows of no facts which may lead to
any Claim, complaint or action being filed against any Released Party in any
forum by the undersigned or by any agency, group, or class persons. The
undersigned further affirms that he/she has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he/she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him/her from the Company and its subsidiaries, except as specifically provided
in this Separation Agreement and Release. The undersigned furthermore affirms
that he/she has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the FMLA. If
any agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned will
request such agency or court to withdraw the matter.


The undersigned further declares and represents that he/she has carefully read
and fully understands

deJong Sample Release Agreement
(rev. 7/25/11)

--------------------------------------------------------------------------------


the terms of this Separation Agreement and Release and that he/she has been
advised and had the opportunity to seek the advice and assistance of counsel
with regard to this Separation Agreement and Release, that he/she may take up to
and including 21 days from receipt of this Separation Agreement and Release, to
consider whether to sign this Separation Agreement and Release, that he/she may
revoke this Separation Agreement and Release within seven calendar days after
signing it by delivering to the Company written notification of revocation, and
that he/she knowingly and voluntarily, of his/her own free will, without any
duress, being fully informed and after due deliberate action, accepts the terms
of and signs the same as his/her own free act.


II. Protected Rights. The Company and the undersigned agree that nothing in this
Separation Agreement and Release is intended to or shall be construed to affect,
limit or otherwise interfere with any non-waivable right of the undersigned
under any Federal, state or local law, including the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission ("EEOC") or to exercise any other right that cannot be
waived under applicable law. The undersigned is releasing, however, his/her
right to any monetary recovery or relief should the EEOC or - any other agency
pursue Claims on his/her behalf. Further, should the EEOC or any other agency
obtain monetary relief on his/her behalf, the undersigned assigns to the Company
all rights to such relief.


III. Equitable Remedies. The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Agreement would cause
irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the undersigned agrees
that, notwithstanding any provision of this Separation Agreement and Release to
the contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in this Agreement in addition to any other legal or
equitable remedies it may have.


IV. Return of Property. The undersigned shall return to the Company on or before
[TERMINATION DATE], all property of the Company in the undersigned's possession
or subject to the undersigned's control, including without limitation any laptop
computers, keys, credit cards, cellular telephones and files. The undersigned
shall not alter any of the- company's records or computer files in any way after
[TERMINATION DATE].


V. Severability. If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.


VI. GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.



deJong Sample Release Agreement
2
(rev. 7/25/11)

--------------------------------------------------------------------------------


Effective on the eighth calendar day following the date set forth below.


FIRST SOLAR, INC.
 
By:
 
Name:
 
Title:
 
 
 
EMPLOYEE
 
[NAME]
 
Date
 
Signed:
 
 
 








































deJong Sample Release Agreement
3
(rev. 7/25/11)

--------------------------------------------------------------------------------



CHANGE IN CONTROL SEVERANCE AGREEMENT
This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
October 25, 2011, between First Solar, Inc., a Delaware corporation (the
“Company”), and Philip Tymen deJong (the “Executive”).
RECITALS:
WHEREAS the Executive is a skilled and dedicated employee of the Company who has
important management responsibilities and talents that benefit the Company;
WHEREAS the Board of Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its stockholders to assure
that the Company and its Subsidiaries (as defined below) will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change in Control (as defined below); and
WHEREAS the Board believes that it is imperative to diminish the distraction of
the Executive inherently present by the uncertainties and risks created by the
circumstances surrounding a Change in Control, and to ensure the Executive’s
full attention to the Company and its Subsidiaries during any such period of
uncertainty.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
SECTION 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:
(a) “Accrued Rights” shall have the meaning set forth in Section 4(a)(iv).
(b) “Affiliate(s)” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
(c) “Annual Base Salary” shall mean the greater of the Executive’s annual rate
of base salary in effect (i) immediately prior to the Change in Control Date and
(ii) immediately prior to the Termination Date.
(d) “Annual Bonus” shall mean the target annual cash bonus the Executive is
eligible to earn (assuming one hundred percent (100%) fulfillment of all
elements of the formula under which such bonus would have been calculated) for
the year in which the Termination Date occurs.
(e) “Bonus Amount” means, as of the Termination Date, the greater of (i) the
Annual Bonus and (ii) the average of the annual cash bonuses payable to the
Executive in respect of the three (3) calendar years immediately preceding the
calendar year that includes the Termination Date

deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



or, if the Executive has not been employed for three (3) full calendar years
preceding the calendar year that includes the Termination Date, the average of
the annual cash bonuses payable to the Executive for the number of full calendar
years prior to the Termination Date that he has been employed.
(f) “Cause” means the occurrence of any one of the following: (i) the Executive
is convicted of, or pleads guilty or nolo contendere to, (A) a misdemeanor
involving moral turpitude or misappropriation of the assets of the Company or a
Subsidiary or (B) any felony (or the equivalent of such a misdemeanor or felony
in a jurisdiction outside of the United States); (ii) the Executive commits one
or more acts or omissions constituting gross negligence, fraud or other gross
misconduct that the Company reasonably and in good faith determines has a
materially detrimental effect on the Company; (iii) the Executive continually
and willfully fails, for at least fourteen (14) days following written notice
from the Company, to perform substantially the Executive’s employment duties
(other than as a result of incapacity due to physical or mental illness or after
delivery by the Executive of a Notice of Termination for Good Reason); or (iv)
the Executive commits a gross violation of any of the Company’s material
policies (including the Company’s Code of Business Conduct and Ethics, as in
effect from time to time) that the Company reasonably and in good faith
determines is materially detrimental to the best interests of the Company. The
termination of employment of the Executive for Cause shall not be effective
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board, the Executive is guilty of the conduct described in clause (i), (ii),
(iii) or (iv) above and specifying the particulars thereof in detail.
(g) “Change in Control” means the occurrence of any of the following:
(i) individuals who, as of the Effective Date, were members of the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the Effective Date whose appointment or election, or nomination
for election, by the Company’s stockholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose assumption of office after the Effective Date
occurs as a result of an actual or threatened proxy contest with respect to
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (as such term is used in
Section 13(d) of the Exchange Act) (each, a “Person”) other than the Board or
any Specified Shareholder;
(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (1) the Company or (2) any of
its Subsidiaries, but in the case of this clause (2) only if Company Voting
Securities (as defined below) are issued or issuable in connection with such
transaction or (B) a sale or other disposition of all or substantially all the
assets of the Company (each of the events referred to in clause (A) or (B) being



First Solar, Inc.
Page 2 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



hereinafter referred to as a “Reorganization”), unless, immediately following
such Reorganization, (x) all or substantially all the individuals and entities
who were the “beneficial owners” (as such term is defined in Rule 13d-3 under
the Exchange Act) of shares of the Company’s common stock or other securities
eligible to vote for the election of the Board outstanding immediately prior to
the consummation of such Reorganization (such securities, the “Company Voting
Securities”) beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Reorganization (including a
corporation or other entity that, as a result of such transaction, owns the
Company or all or substantially all the Company’s assets either directly or
through one or more subsidiaries) (the “Continuing Entity”) in substantially the
same proportions as their ownership, immediately prior to the consummation of
such Reorganization, of the outstanding Company Voting Securities (excluding any
outstanding voting securities of the Continuing Entity that such beneficial
owners hold immediately following the consummation of such Reorganization as a
result of their ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
other than the Company or a Subsidiary), (y) no Person (excluding (i) any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Entity or any corporation or other entity controlled by the
Continuing Entity and (ii) any Specified Shareholder) beneficially owns,
directly or indirectly, twenty percent (20%) or more of the combined voting
power of the then outstanding voting securities of the Continuing Entity and (z)
at least a majority of the members of the board of directors or other governing
body of the Continuing Entity were Incumbent Directors at the time of the
execution of the definitive agreement providing for such Reorganization or, in
the absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization;
(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is part of a
transaction or series of transactions described in Section 1(g)(ii) that does
not otherwise constitute a Change in Control; or
(iv) any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than any Specified
Shareholder becomes the beneficial owner, directly or indirectly, of securities
of the Company representing a percentage of the combined voting power of the
Company Voting Securities that is equal to or greater than the greater of (A)
twenty percent (20%) and (B) the percentage of the combined voting power of the
Company Voting Securities beneficially owned directly or indirectly by all the
Specified Shareholders at such time; provided, however, that for purposes of
this Section 1(g)(iv) only (and not for purposes of Sections 1(g)(i) through
(iii)), the following acquisitions shall not constitute a Change in Control: (1)
any acquisition by the Company or any Subsidiary, (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (3) any acquisition by an underwriter temporarily holding
such Company Voting Securities pursuant to an offering of such securities and
(4) any acquisition pursuant to a Reorganization that does not constitute a
Change in Control for purposes of Section 1(g)(ii).
(h) “Change in Control Date” means the date on which a Change in Control occurs.



First Solar, Inc.
Page 3 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



(i) “COBRA” shall have the meaning set forth in Section 4(a)(iii).
(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.
(k) “Company Voting Securities” shall have the meaning set forth in Section
1(g)(ii).
(l) “Continuing Entity” shall have the meaning set forth in Section 1(g)(ii).
(m) “Disability” shall have the meaning set forth in Section 4(b)(ii).
(n) “Effective Date” shall have the meaning set forth in Section 2.
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto, and the regulations promulgated
thereunder as in effect from time to time.
(p) “Executive Tax Year” shall have the meaning set forth in Section 4(a)(iii).
(q) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:
(i) any material reduction in the authority, duties or responsibilities held by
the Executive immediately prior to the Change in Control Date;
(ii) any material reduction in the annual base salary or annual incentive
opportunity of the Executive as in effect immediately prior to the Change in
Control Date;
(iii) any change of the Executive’s principal place of employment to a location
more than fifty (50) miles from the Executive’s principal place of employment
immediately prior to the Change in Control Date;
(iv) any failure of the Company to pay the Executive any compensation when due;
(v) delivery by the Company or any Subsidiary of a written notice to the
Executive of the intent to terminate the Executive’s employment for any reason,
other than Cause, death or Disability, in each case in accordance with this
Agreement, regardless of whether such termination is intended to become
effective during or after the Protection Period; or
(vi) any failure by the Company to comply with and satisfy the requirements of
Section 9(c).
The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. A
termination of employment by



First Solar, Inc.
Page 4 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



the Executive for Good Reason for purposes of this Agreement shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific provisions
of this Agreement on which the Executive relied, provided that such notice must
be delivered to the Company no later than ninety (90) days after the occurrence
of the event or events constituting Good Reason and the Company must be provided
with at least thirty (30) days following the delivery of such Notice of
Termination for Good Reason to cure such event or events. If such event or
events are cured during such period, then the Executive will not be permitted to
terminate employment for Good Reason as the result of such event or events. If
the Company does not cure such event or events in such period, the termination
of employment by the Executive for Good Reason shall be effective on the
thirtieth (30th) day following the date when the Notice of Termination for Good
Reason is given, unless the Company elects to treat such termination as
effective as of an earlier date; provided, however, that so long as an event
that constitutes Good Reason occurs during the Protection Period and the
Executive delivers the Notice of Termination for Good Reason within ninety (90)
days following the occurrence of such event, the Company is provided with at
least thirty (30) days following the delivery of such Notice of Termination for
Good Reason to cure such event, and the Executive terminates his employment as
of the thirtieth (30th) day following the date when the Notice of Termination
for Good Reason is given (or as of an earlier date chosen by the Company), then
for purposes of the payments, benefits and other entitlements set forth herein,
the termination of the Executive’s employment pursuant thereto shall be deemed
to occur during the Protection Period.
(r) “Incumbent Directors” shall have the meaning set forth in Section 1(g)(i).
(s) “Notice of Termination for Good Reason” shall have the meaning set forth in
Section 1(q).
(t) “Person” shall have the meaning set forth in Section 1(g)(i).
(u) “Protection Period” means the period commencing on the Change in Control
Date and ending on the second anniversary thereof.
(v) “Qualifying Termination” means any termination of the Executive’s employment
(i) by the Company, other than for Cause, death or Disability, that is effective
(or with respect to which the Executive is given written notice) during the
Protection Period, (ii) by the Executive for Good Reason during the Protection
Period or (iii) by the Company that is effective prior to the Change in Control
Date, other than for Cause, death or Disability, at the request or direction of
a third party who took action that caused, or is involved in or a party to, a
Change in Control.
(w) “Release” shall have the meaning set forth in Section 4(a)(vi).
(x) “Release Effective Date” shall mean the date the Release becomes effective
and irrevocable.
(y) “Reorganization” shall have the meaning set forth in Section 1(g)(ii).



First Solar, Inc.
Page 5 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



(z) “Specified Shareholder” shall mean any of (i) the Estate of John T. Walton
and its beneficiaries, (ii) JCL Holdings, LLC and its beneficiaries, (iii)
Michael J. Ahearn and any of his immediate family, (iv) any Person directly or
indirectly controlled by any of the foregoing and (v) any trust for the direct
or indirect benefit of any of the foregoing.
(aa) “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of
stock.
(bb) “Successor” shall have the meaning set forth in Section 9(c).
(cc) “Termination Date” means the date on which the termination of the
Executive’s employment, in accordance with the terms of this Agreement, is
effective, provided that in the event of a Qualifying Termination described in
clause (iii) of the definition thereof, the Termination Date shall be deemed to
be the Change in Control Date.
SECTION 2. Effectiveness and Term. This Agreement shall become effective as of
the date hereof (the “Effective Date”) and shall remain in effect until the
third (3rd) anniversary of the Effective Date, except that, beginning on the
second anniversary of the Effective Date and on each anniversary thereafter, the
term of this Agreement shall be automatically extended for an additional
one-year period, unless the Company or the Executive provides the other party
with sixty (60) days’ prior written notice before the applicable anniversary
that the term of this Agreement shall not be so extended. Notwithstanding the
foregoing, in the event of a Change in Control during the term of this Agreement
(whether the original term or the term as extended), this Agreement shall not
thereafter terminate, and the term hereof shall be extended, until the Company
and its Subsidiaries have performed all their obligations hereunder with no
future performance being possible; provided, however, that this Agreement shall
only be effective with respect to the first Change in Control that occurs during
the term of this Agreement.
SECTION 3. Impact of a Change in Control on Equity Compensation Awards.
Effective as of the Change in Control Date, notwithstanding any provision to the
contrary, other than any such provision that expressly provides that this
Section 3 of this Agreement does not apply (which provision shall be given full
force and effect), in any of the Company’s equity-based, equity-related or other
long-term incentive compensation plans, practices, policies and programs
(including the Company’s 2010 Omnibus Incentive Compensation Plan) or any award
agreements thereunder, (a) all outstanding stock options, stock appreciation
rights and similar rights and awards then held by the Executive that are
unexercisable or otherwise unvested shall automatically become fully vested and
immediately exercisable, as the case may be, (b) all outstanding equity-based,
equity-related and other long-term incentive awards then held by the Executive
that are subject to performance-based vesting criteria shall automatically
become fully vested and earned at a deemed performance level equal to the
maximum performance level with respect to such awards and (c) all other
outstanding equity-based, equity-related and long-term incentive awards, to the
extent not covered by the foregoing clause (a) or (b), then held by the
Executive that are unvested or subject to restrictions or forfeiture shall
automatically become fully vested and all restrictions and forfeiture provisions
related thereto shall lapse.
SECTION 4. Termination of Employment.



First Solar, Inc.
Page 6 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



(a) Qualifying Termination. In the event of a Qualifying Termination, the
Executive shall be entitled, subject to Section 4(a)(vi), to the following
payments and benefits:
(i) Severance Pay. The Company shall pay the Executive, in a lump-sum cash
payment on tenth (10th) business day after the Release Effective Date, an amount
equal to two (2) times the sum of (A) the Executive’s Annual Base Salary (which,
as defined, is determined without regard to any reduction giving rise to Good
Reason) and (B) the Bonus Amount; provided, however, that such amount shall be
paid in lieu of, and the Executive hereby waives the right to receive, any other
cash severance payment the Executive is otherwise eligible to receive upon
termination of employment under any severance plan, practice, policy or program
of the Company or any Subsidiary or under any agreement between the Company and
the Executive and, in the event of a Qualifying Termination described in clause
(iii) of the definition thereof, the severance payment payable pursuant to this
Section 4(a)(i) shall be reduced by the amount of any other such severance
payments previously paid to the Executive.
(ii) Prorated Annual Bonus. The Company shall pay the Executive, in a lump-sum
cash payment on the tenth (10th) business day after Release Effective Date, an
amount equal to the product of (A) the Executive’s Annual Bonus and (B) a
fraction, the numerator of which is the number of days in the Company’s fiscal
year containing the Termination Date that the Executive was employed by the
Company or any Affiliate, and the denominator of which is three hundred
sixty-five (365).
(iii) Continued Welfare Benefits. The Company shall, at its option, either (A)
continue to provide medical, life insurance, accident insurance and disability
benefits to the Executive and the Executive’s spouse and dependents at least
equal to the benefits provided by the Company and its Subsidiaries generally to
other active peer executives of the Company and its Subsidiaries, or (B) pay
Executive the cost of obtaining equivalent coverage, in the case of each of
clauses (A) and (B), for a period of time commencing on the Termination Date and
ending on the date that is eighteen (18) months after the Termination Date;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer-provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. Any provision of benefits pursuant to this
Section 4(a)(iii) in one (1) tax year of the Executive (the “Executive Tax
Year”) shall not affect the amount of such benefits to be provided in any other
Executive Tax Year. The right to such benefits shall not be subject to
liquidation or exchange for any other benefit. Executive agrees to make (and to
cause his dependents to make) a timely election under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) to the extent requested
by Employer, to facilitate Employer’s provision of continuation coverage.
(iv) Accrued Rights. The Executive shall be entitled to (A) payments of any
unpaid salary, bonuses or other amounts earned or accrued through the
Termination Date and reimbursement of any unreimbursed business expenses
incurred through the Termination Date, (B) any payments explicitly set forth in
any other benefit plans, practices, policies and programs in which the Executive
participates, and (C) any payments the Company is or becomes obligated to



First Solar, Inc.
Page 7 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



make pursuant to Sections 6 and 11 (the rights to such payments, the “Accrued
Rights”). The Accrued Rights payable pursuant to Section 4(a)(iv)(A) and Section
4(a)(iv)(B) shall be payable on their respective otherwise scheduled payment
dates, provided that any amounts payable in respect of accrued but unused
vacation shall be paid in a lump sum within 15 days following the Termination
Date. The Accrued Rights payable pursuant to Section 4(a)(iv)(C) shall be
payable at the times set forth in the applicable Section hereof.
(v) Outplacement. The Company shall reimburse the Executive for individual
outplacement services to be provided by a firm of the Executive’s choice or, at
the Executive’s election, provide the Executive with the use of office space,
office supplies, and secretarial assistance satisfactory to the Executive. The
aggregate expenditures of the Company pursuant to this paragraph shall not
exceed Twenty Thousand Dollars ($20,000). Notwithstanding anything to the
contrary in this Agreement, the outplacement benefits under this Section 4(a)(v)
shall be provided to the Executive for no longer than the one-year period
following the Termination Date, and the amount of any outplacement benefits or
office space, office supplies and secretarial assistance provided to the
Executive in any Executive Tax Year shall not affect the amount of any such
outplacement benefits or office space, office supplies and secretarial
assistance provided to the Executive in any other Executive Tax Year.
(vi) Release of Claims. Notwithstanding any provision of this Agreement to the
contrary, unless on or prior to the tenth (10th) business day prior to March 15
of the year following the year in which the Termination Date occurs, the
Executive has executed and delivered a Separation Agreement and Release (the
“Release”) substantially in the form of Exhibit A to the employment agreement
between the Executive and the Company and the Release Effective Date shall have
occurred, (A) no payments shall be paid or made available to the Executive under
Section 4(a)(i) or 4(a)(ii), (B) the Company shall be relieved of all
obligations to provide or make available any further benefits to the Executive
pursuant to Section 4(a)(iii) and 4(a)(v) and (C) the Executive shall be
required to repay the Company, in cash, within five business days after written
demand is made therefor by the Company, an amount equal to the value of any
benefits received by the Executive pursuant to Section 4(a)(iii) and 4(a)(v)
prior to such date.
(b) Termination on Account of Death or Disability; Non-Qualifying Termination.
(i) In the event of any termination of Executive’s employment other than a
Qualifying Termination, the Executive shall not be entitled to any additional
payments or benefits from the Company under this Agreement, other than payments
or benefits with respect to the Accrued Rights.
(ii) For purposes of this Agreement, the Executive shall be deemed to have a
“Disability” in the event of the Executive’s absence for a period of 180
consecutive business days as a result of incapacity due to a physical or mental
condition, illness or injury that is determined to be total and permanent by a
physician mutually acceptable to the Company and the Executive or the
Executive’s legal representative (such acceptance not to be unreasonably
withheld) after such physician has completed an examination of the Executive.
The Executive agrees to make himself available for such examination upon the
reasonable request of the Company, and the Company shall be responsible for the
cost of such examination.



First Solar, Inc.
Page 8 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



SECTION 5. Section 409A.
(a)    It is intended that the provisions of this Agreement comply with Section
409A of the Code, as amended, and the regulations thereunder as in effect from
time to time (collectively, “Section 409A”), and all provisions of this
Agreement shall be construed and interpreted either to (i) exempt any
compensation from the application of Section 409A, or (ii) comply with the
requirements for avoiding taxes or penalties under Section 409A.
(b)    Neither the Executive nor any creditor or beneficiary of the Executive
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with the Company or any of its Affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to or for the benefit of the Executive under any Company Plan may not be
reduced by, or offset against, any amount owing by the Executive to the Company
or any of its Affiliates.
(c)    If, at the time of the Executive’s separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A, then the Company
(or an Affiliate thereof, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first day of the seventh month following such
separation from service.
SECTION 6. No Mitigation or Offset; Enforcement of this Agreement.
(a) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise expressly provided for in
this Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment.
(b) The Company shall reimburse, upon the Executive’s demand, any and all
reasonable legal fees and expenses that the Executive may incur in good faith
prior to the second anniversary of the expiration of the term of this Agreement
as a result of any contest, dispute or proceeding (regardless of whether formal
legal proceedings are ever commenced and regardless of the outcome thereof and
including all stages of any contest, dispute or proceeding) by the Company, the
Executive or any other Person with respect to the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of



First Solar, Inc.
Page 9 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



any contest by the Executive regarding the amount of any payment owed pursuant
to this Agreement), and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any tax (including any excise tax) imposed on the Executive
as a result of payment by the Company of such legal fees and expenses.
Notwithstanding anything to the contrary in this Agreement, (i) any
reimbursement for any fees and expenses under this Section 6 shall be made
promptly and no later than the end of the Executive Tax Year following the
Executive Tax Year in which the fees or expenses are incurred, (ii) the amount
of fees and expenses eligible for reimbursement under this Section 6 during any
Executive Tax Year shall not affect the fees and expenses eligible for
reimbursement in another Executive Tax Year, (iii) no right to reimbursement
under this Section 6 shall be subject to liquidation or exchange for any other
payment or benefit, and (iv) no tax gross up payments shall be made by the
Company under this Section 6 after the end of the Executive Tax Year following
the Executive Tax Year in which the related taxes are remitted.
SECTION 7. Non-Exclusivity of Rights. Except as specifically provided in Section
4(a)(i), nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, practice, policy or program
provided by the Company or a Subsidiary for which the Executive may qualify, nor
shall anything in this Agreement limit or otherwise affect any rights the
Executive may have under any contract or agreement with the Company or a
Subsidiary. Vested benefits and other amounts that the Executive is otherwise
entitled to receive under any incentive compensation (including any equity award
agreement), deferred compensation, retirement, pension or other plan, practice,
policy or program of, or any contract or agreement with, the Company or a
Subsidiary shall be payable in accordance with the terms of each such plan,
practice, policy, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.
SECTION 8. Withholding. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.
SECTION 9. Assignment.
(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution, and any assignment in violation
of this Agreement shall be void.
(b) Notwithstanding the foregoing Section 9(a), this Agreement and all rights of
the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, should there be no such designee, to the
Executive’s estate.
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company (a “Successor”) to assume and agree to perform
this Agreement in the same manner and to the same



First Solar, Inc.
Page 10 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



extent that the Company would have been required to perform it if no such
succession had taken place. If there shall be a Successor, (i) the term
“Company” shall mean the Company as hereinbefore defined and any Successor and
any permitted assignee to which this Agreement is assigned and (ii) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any Successor and any permitted assignee to
which this Agreement is assigned.
SECTION 10. Dispute Resolution.
(a) Except as otherwise specifically provided herein, the Executive and the
Company each hereby irrevocably submit to the exclusive jurisdiction of the
United States District Court of Delaware (or, if subject matter jurisdiction in
that court is not available, in any state court located within the city of
Wilmington, Delaware) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 10(a); provided, however, that nothing herein shall preclude the Company
or the Executive from bringing any suit, action or proceeding in any other court
for the purposes of enforcing the provisions of this Section 10 or enforcing any
judgment obtained by the Company or the Executive.
(b) The agreement of the parties to the forum described in Section 10(a) is
independent of the law that may be applied in any suit, action or proceeding and
the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection that they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 10(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 10(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.
(c) The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Section 17.
(d) Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other parties hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 10(d).
SECTION 11. Default in Payment. Any payment not made within ten (10) business
days after it is due in accordance with this Agreement shall thereafter bear
interest, compounded



First Solar, Inc.
Page 11 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



annually, at the prime rate in effect from time to time at Citibank, N.A., or
any successor thereto. Such interest shall be payable at the same time as the
corresponding payment is payable.
SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
SECTION 13. Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Executive and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. Except as provided in Section 1(q), no failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.
SECTION 14. Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon any such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
SECTION 15. Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled. None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.
SECTION 16. Survival. The rights and obligations of the parties under the
provisions of this Agreement, including Sections 6, 10, 11 and 12, shall survive
and remain binding and enforceable, notwithstanding the expiration of the
Protection Period or the term of this Agreement, the termination of the
Executive’s employment with the Company for any reason or any settlement of the
financial rights and obligations arising from the Executive’s employment, to the
extent necessary to preserve the intended benefits of such provisions.



First Solar, Inc.
Page 12 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



SECTION 17. Notices. All notices or other communications required or permitted
by this Agreement will be made in writing and all such notices or communications
will be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
If to Employer:
First Solar, Inc.
 
350 West Washington Street
 
Suite 600
 
Tempe, Arizona 85281
 
Attention: Corporate Secretary
 
 
If to Employee:
To Employee's then current address on file with Employer



or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
SECTION 18. Headings and References. The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.
SECTION 19. Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.
SECTION 20. Interpretation. For purposes of this Agreement, the words “include”
and “including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.
SECTION 21. Time of the Essence. The parties hereto acknowledge and agree that
time is of the essence in the performance of the obligations of this Agreement
and that the parties shall strictly adhere to any timelines herein.



First Solar, Inc.
Page 13 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.
FIRST SOLAR, INC.,
 
By:
 


/s/ Robert J. Gillette
 
Name: Robert J. Gillette
Title: Chief Executive Officer



EXECUTIVE:
 


/s/ Philip Tymen deJong
 
Philip Tymen deJong




























































First Solar, Inc.
Page 14 of 14
deJong Change in Control Agreement                                (rev.
10/25/11)



--------------------------------------------------------------------------------



Amendment to Change in Control Severance Agreement


This Amendment is effective as of August 1, 2013 by and between First Solar,
Inc., a Delaware corporation (the “Company”) and Philip Tymen de Jong (the
“Executive”).


WHEREAS, the Company and the Executive are party to a Change in Control
Severance Agreement dated as of October 25, 2011 (the “CIC Agreement”) and
desire to amend certain provisions of the CIC Agreement comply with, and avoid
penalties under, Section 409A of the Internal Revenue Code of 1986, as amended,
and the treasury regulations promulgated thereunder (“Section 409A”);


NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, the Company and the Executive hereby agree that the CIC Agreement
is amended as provided herein.


1.
Notwithstanding the definition of “Change in Control” provided in the CIC
Agreement, the occurrence of any of the events specified in such definition
shall only constitute a “Change in Control” for purposes of the CIC Agreement if
such event constitutes, as applicable, a change in ownership or effective
control of a corporation or a change in ownership of a substantial portion of
the assets of a corporation within the meaning of Treasury Regulation Section
1.409A-3(i)(5).



2.
Notwithstanding Section 4(a)(i) and 4(a)(iii) of the CIC Agreement, in the event
of a Qualifying Termination described in clause (iii) of the definition thereof
(i.e., certain terminations without Cause prior to a Change in Control), (A) the
severance payment described in Section 4(a)(i) of the CIC Agreement shall be
reduced by the aggregate amount of any Severance Payments (within the meaning of
the Employment Agreement) paid or payable to the Executive pursuant to the
Employment Agreement (for the avoidance of doubt, nothing herein or in the CIC
Agreement shall waive or alter the payment terms of any Severance Payments
payable pursuant to the Employment Agreement) and (B) the 18-month period
described in Section 4(a)(iii) shall be reduced by the period of time that the
Executive receives any benefits pursuant to Section 1.5(c) of the Employment
Agreement.



3.
To the extent required by Section 409A, any payment or benefit pursuant to the
CIC Agreement that would be considered deferred compensation subject to, and not
exempt from, Section 409A, payable or provided upon a termination of the
Executive’s employment shall only be paid or provided to the Executive upon the
Executive’s separation from service (within the meaning of Section 409A).



4.
Except as provided above, the CIC Agreement shall remain in full force and
effect.








--------------------------------------------------------------------------------



August 1, 2013    FIRST SOLAR, INC.
 
by
 
/s/ Carol Campbell
 
Name: Carol Campbell
 
Title: EVP, Human Resources
 
 





 
 
/s/ Philip Tymen de Jong
 
Philip Tymen de Jong








